Title: To Thomas Jefferson from Auguste Chouteau, 4 January 1806
From: Chouteau, Auguste
To: Jefferson, Thomas


                        
                        At a Meeting of the Inhabitants of the Town of St. Louis, held agreable to Notice on the 4th January 1806, at
                            the Court House in the Town of St. Louis; Auguste Chouteau was Called to the Chair & M.P. Le Duc was appointed
                            Secretary, when It was resolved unanimously that a Committee of ten persons be Chosen by the assembly present, to
                            represent the Interests of this District to the President of the United States—The votes being taken the following
                            persons had a Majority to wit: Augustus Chouteau, Bernard Pratie, Joseph Hortiz, James Richardson, Andrew Steel, Pierre Didier, Jacques Clamoroson, John Mullauphy, John Hawkinson, and Robert Westcott.
                        It was then resolved unanimously by that the Committee of ten thus appointed, are hereby authorized &
                            directed on the part of this Meeting to draught a letter to the President of the United States on behalf of the Citizens
                            of this Territory, to be transmitted, together with the papers of Subscription, approbatory of the Conduct of Governor
                            Wilkinson, to the President, Which Said letter they are hereby authorized Without referring to any other Meeting of the
                            Inhabitants of the District, to forward as Speedily as possible to the Seat of Government
                        
                            Augte. Chouteau Ct
                            M.P. Leduc Secry.
                        
                    